Dodge, J.
The case of Steinam v. Schulte, 83 Wis. 567, is conclusive of the question here presented. The plaintiff had appealed from a final judgment, and made affidavit entitling him to a new trial, so that the question of the propriety or impropriety of the justice’s action in ordering security for costs, or in dismissing the action for noncompliance therewith, was not the subject of review. Upon the appeal being perfected in the manner prescribed by the statute, the filing of the record in the circuit court gave pendency to the action in that court, where it was entitled to a trial on the merits. The considerations urged by respondent, of hardship to him, are matters for the legislature, but cannot justify disobedience of their behests by the court. If security for costs was-necessary to defendant’s protection, he had an easy remedy, by application to the circuit court, under sec. 2942, Stats. 1898.
By the Gourt.— The order appealed from is reversed, and the cause remanded for further proceedings according to law.
Cassoday, O. J., took no part.